DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 11 October 2022, regarding application number 16/909,462.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-20 remain pending in the application. Claims 1, 3-4, 12 and 19 were amended in the Amendments to the Claims. Applicant’s amendment to the claim 3 has overcome the objection previously set forth in the Non-Final Office Action mailed 28 July 2022. Therefore, the objections has been withdrawn.  
Response to Arguments
Applicant’s arguments, see Pages 10-12, filed 11 October 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly cited reference Zhang (WO 2021013228 A1). See full details below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 8-9, 12-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 20200140028 A1 and Wells hereinafter), in view of Ohta (US 20100138082 A1 and Ohta hereinafter) and Zhang (WO 2021013228 A1 and Zhang hereinafter).
Regarding Claim 1
Wells teaches a system for remote control of a plurality of modular vehicle subassemblies within a vehicle assembly facility (see all Figs.; [0001]-[0004]), the modular vehicle subassemblies being self-transportable (see Figs. 1-4, BEV 12; [0001]-[0004]) and including a vehicle frame (see Fig. 1, vehicle body 27; [0016]-[0018]), an onboard controller (see Fig. 4, skid controller 34 and vehicle controller 24; [0015]-[0020]), an onboard communications link (see Fig. 4, vehicle transceiver 31; [0017]), sensors (see Fig. 4, sensors 32; [0018]), a drive system (see [0004]), wheels (see Fig. 1, vehicle wheels 26; [0016]), a steering system (see Fig. 4, steering assembly 18; [0015]), and a propulsion system (see Fig. 4, propulsion system 20; [0015]), the system comprising:
a central management system (see Fig. 4, coordination server 50, [0004]-[0005]) having predetermined assembly paths and specifications for the modular vehicle subassemblies (see [0025]-[0031]),
the central management system configured to receive transient data from the onboard controllers of the modular vehicle subassemblies and manage movement of the modular vehicle subassemblies throughout a plurality of zones within the vehicle assembly facility (see [0025]-[0031]).
Wells does not explicitly teach a zone management system. That is, Wells is silent regarding a zone management system comprising a plurality of zone controllers in communication with the central management system and in communication with the onboard controllers of the modular vehicle subassemblies, the plurality of zone controllers configured to receive transient data from the onboard controllers of the modular vehicle subassemblies.
Wells is additionally silent regarding wherein: the plurality of zone controllers are in communication with the modular vehicle subassemblies via a plurality of communications links,
the plurality of communications links include a plurality of primary links and a plurality of secondary links,
the plurality of primary links are configured to control the movement of the plurality of modular vehicle subassemblies, and
the plurality of secondary links are configured to monitor the movement of the plurality of modular vehicle subassemblies.
Ohta teaches a system for remote control of a plurality of modular vehicle subassemblies within a vehicle assembly facility (see all Figs.; [0008]), the modular vehicle subassemblies being self-transportable (see Figs. 1-2, transportation vehicles 8-10; [0008] and [0024]) and including an onboard controller (see Fig. 2, control units; [0026]) and an onboard communications link (see Fig. 2, communication unit 20; [0026]), the system comprising:
a central management system (see Fig. 1, transportation controller 16; [0025 "...the entire transportation vehicle system 2 is controlled by a transportation controller 16. … The transportation controller 16 inputs various instructions to the transportation vehicles 8 through 10 and receives processing results regarding the instructions via the zone controllers 14 and 15."]) having predetermined assembly paths and specifications for the modular vehicle subassemblies (see [0025] and [0029]-[0038]); and
a zone management system comprising a plurality of zone controllers (see Fig. 1, zone controllers 14-15; [0025]) in communication with the central management system (see Fig. 1, bus 12; [0025]) and in communication with the onboard controllers of the modular vehicle subassemblies (see Fig. 2, all; [0025]-[0026]), the plurality of zone controllers configured to receive transient data from the onboard controllers of the modular vehicle subassemblies and manage movement of the modular vehicle subassemblies throughout a plurality of zones within the vehicle assembly facility (see [0025]-[0026] and [0029]-[0030]),
wherein the plurality of zone controllers are in communication with the modular vehicle subassemblies via a plurality of communications links (see Fig. 2, communication unit 20 and zone controllers 14-15; [0026]).
Zhang teaches a system for remote control of a plurality of vehicles within a vehicle facility (see all Figs.; Page 3, all; see the attached reference WO_2021013228_A1 for corresponding page numbers.), the system comprising:
a zone controller (see Fig. 1, remote control terminal 20; Page 3, all): wherein
the zone controller is in communication with the vehicles via a plurality of communications links (see Fig. 1, all; see "first communication link" and "second communication link" in Pages 3-4),
the plurality of communications links include a plurality of primary links and a plurality of secondary links (see Fig. 1, all; see "first communication link" and "second communication link" in Pages 3-4; see also Page 7, "It should be noted that the unmanned aerial vehicle 10 and the remote control terminal 20 may have a one-to-one correspondence. It can also be a many-to-one relationship. For example, multiple drones 10 correspond to a remote control terminal 20, where each of the multiple drones 10 can be based on GPS technology, 5G eSIM card, and Beidou technology The composed composite communication method communicates with the remote control terminal 20. The structure of the UAV control system 100 is not limited by FIG. 1."),
the plurality of primary links are configured to control the movement of the plurality of vehicles (see Page 7, "The first communication link refers to a communication link between the drone 10 and the remote control terminal 20 based on 5G communication technology or 4G communication technology. In the embodiment of the present invention, the remote control terminal 20 can control the drone 10 according to the first communication link, such as controlling the drone 10 to take off, land, shoot videos, return images, and so on."), and
the plurality of secondary links are configured to monitor the movement of the plurality of vehicles (see Page 4, "The first information sending module is configured to send the flight status information to the remote control terminal through the second communication link, so that the remote control terminal determines the flight status of the drone according to the flight status information."; Pages 7-8, "The first Beidou module 105 may also connect the drone 10 with the remote control terminal 20, and send the position information, flight speed information, etc. of the drone 10 to the remote control terminal 20 through the second communication link. The second communication link refers to a  communication link between the UAV 10 and the remote control terminal 20 based on Beidou technology. In the embodiment of the present invention, the second communication link is mainly used to transmit flight status information of the drone 10 to the remote control terminal 20, and the flight status information includes the position and flight speed of the drone 10." and "Generally, the flight of the UAV 10 is not controlled through the second communication link.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Ohta and Zhang to Wells. That is, it would have been obvious to take the system of Wells and further include a plurality of zone controllers in communication with the central management system and in communication with the onboard controllers of the modular vehicle subassemblies, as taught by Ohta. It further would have been obvious to modify the zone controllers of the system of modified Wells to be in communication with the modular vehicle subassemblies via a plurality of communications links, wherein the plurality of communications links include a plurality of primary links and a plurality of secondary links, the plurality of primary links are configured to control the movement of the plurality of modular vehicle subassemblies, and the plurality of secondary links are configured to monitor the movement of the plurality of modular vehicle subassemblies, as taught by Zhang.
Ohta teaches using a plurality of zone controllers to control vehicles as they pass through various zones. The zone controllers communicate directly with the vehicles and with a central management system to coordinate movement of the vehicles according to their current and desired states. Zhang teaches a primary communication link which controls movement of a remote vehicle. A secondary communication link monitors the status of the vehicle and of the primary communication link. When the primary communication link is disconnected, the zone management system obtains the status of the vehicle via the second communication link. This reduces the probability of losing contact with the vehicle, thus improving stability of the vehicle. A person having ordinary skill in the art would have been motivated to apply the same techniques to the system of Wells in order to attain the same results. 
Application of the known technique taught by Ohta and Zhang to the system taught by Wells would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, further comprising a zone management system comprising a plurality of zone controllers in communication with the central management system and in communication with the onboard controllers of the modular vehicle subassemblies, the plurality of zone controllers configured to receive transient data from the onboard controllers of the modular vehicle subassemblies and manage movement of the modular vehicle subassemblies throughout a plurality of zones within the vehicle assembly facility, wherein: the plurality of zone controllers are in communication with the modular vehicle subassemblies via a plurality of communications links, the plurality of communications links include a plurality of primary links and a plurality of secondary links, the plurality of primary links are configured to control the movement of the plurality of modular vehicle subassemblies, and the plurality of secondary links are configured to monitor the movement of the plurality of modular vehicle subassemblies. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).
In claim 1, the recitation “for remote control of a plurality of modular vehicle subassemblies within a vehicle assembly facility, the modular vehicle subassemblies being self-transportable and including a vehicle frame, an onboard controller, an onboard communications link, sensors, a drive system, wheels, a steering system, and a propulsion system,” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).	
Regarding Claim 4
Modified Wells teaches the system according to claim 1 (as discussed above in claim 1),
Wells further teaches wherein the plurality of communication links are provided by a plurality of wireless communication links (see Fig. 4, [0004]).
Ohta additionally teaches wherein the plurality of communication links are provided by a plurality of wireless communication links (see Fig. 2, communication unit 20 and zones controller 14-15; [0026]).
Zhang additionally teaches wherein the plurality of communication links are provided by a plurality of wireless communication links (see Fig. 1, all; Page 3, Description and Technical Field sections).
Regarding Claim 6
Modified Wells teaches the system according to claim 1 (as discussed above in claim 1),
Modified Wells further teaches wherein the transient data comprises position of the modular vehicle subassemblies (see Wells at [0025] and Ohta at [0026]), status of systems of the modular vehicle subassemblies (see Wells at [0020 "...the skid controller 34 is programmed to monitor (through the vehicle controller 24) the state of charge of the vehicle battery 22 to schedule opportunity charging with the coordination server 50.] and [0030]), current assembly state of the modular vehicle subassemblies (see Wells at Fig. 5A, steps 108-110 and 118; [0026]-[0029]), and proper positioning of parts on the modular vehicle subassemblies (see Ohta at [0026 The main control unit 21 also reports a current status of the transportation vehicle, such as ... an article-loaded state or an article being unloaded state during transfer…"]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Ohta to modified Wells. That is, it would have been obvious to take the system of modified Wells and further include transient data comprising proper positioning of parts on the modular vehicle subassemblies, as taught by Ohta. 
Application of the known technique taught by Ohta to the system taught by modified Wells would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the transient data comprises position of the modular vehicle subassemblies, status of systems of the modular vehicle subassemblies, current assembly state of the modular vehicle subassemblies, and proper positioning of parts on the modular vehicle subassemblies. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 8
Modified Wells teaches the system according to claim 1 (as discussed above in claim 1),
Modified Wells further teaches wherein the transient data is communicated to the central management system for management and control of a plurality of zone management systems (see Ohta at [0025] and [0029]-[0036]).
Regarding Claim 9
Modified Wells teaches the system according to claim 1 (as discussed above in claim 1),
Wells further teaches wherein the sensors of the modular vehicle subassemblies comprise a combined sensor array including optical sensors and proximity sensors (see [0023]-[0024]).
Regarding Claim 12
Wells teaches a method for remote control of a plurality of modular vehicle subassemblies within a vehicle assembly facility (see all Figs.; [0001]-[0004]), the modular vehicle subassemblies being self-transportable (see Figs. 1-4, BEV 12; [0001]-[0004]) and including a vehicle frame (see Fig. 1, vehicle body 27; [0016]-[0018]), an onboard controller (see Fig. 4, skid controller 34 and vehicle controller 24; [0015]-[0020]), sensors (see Fig. 4, sensors 32; [0018]), a drive system (see [0004]), wheels (see Fig. 1, vehicle wheels 26; [0016]), a steering system (see Fig. 4, steering assembly 18; [0015]), and a propulsion system (see Fig. 4, propulsion system 20; [0015]), the method comprising:
storing predetermined assembly paths and specifications for the modular vehicle subassemblies in a central management system (see Fig. 4, coordination server 50, [0004]-[0005] and [0025]-[0031]);
receiving transient data from the onboard controllers of the modular vehicle subassemblies at the central management system (see [0025]-[0031]), and
remotely controlling movement of the modular vehicle subassemblies by the plurality of zone controllers based on the transient data (see [0025]-[0031]).
Wells does not explicitly teach a plurality of zone controllers. That is, Wells is silent regarding receiving transient data from the onboard controllers of the modular vehicle subassemblies at a plurality of zone controllers and the plurality of zone controllers in communication with the central management system to compare the transient data with the predetermined assembly paths and specifications.
Wells is additionally silent regarding wherein: the plurality of zone controllers are in communication with the modular vehicle subassemblies via a plurality of communications links,
the plurality of communications links include a plurality of primary links and a plurality of secondary links,
the plurality of primary links are configured to control the movement of the plurality of modular vehicle subassemblies, and
the plurality of secondary links are configured to monitor the movement of the plurality of modular vehicle subassemblies.
Ohta teaches a method for remote control of a plurality of modular vehicle subassemblies within a vehicle assembly facility (see all Figs.; [0008]), the modular vehicle subassemblies being self-transportable (see Figs. 1-2, transportation vehicles 8-10; [0008] and [0024]) and including an onboard controller (see Fig. 2, control units; [0026]), the method comprising:
storing predetermined assembly paths and specifications for the modular vehicle subassemblies in a central management system (see Fig. 1, transportation controller 16; [0025] and [0029]-[0038]);
receiving transient data from the onboard controllers of the modular vehicle subassemblies at a plurality of zone controllers (see [0025]-[0026] and [0029]-[0030]), the plurality of zone controllers in communication with the central management system to compare the transient data with the predetermined assembly paths and specifications (see [0029]-[0036]); and
remotely controlling movement of the modular vehicle subassemblies by the plurality of zone controllers based on the transient data (see [0025]-[0026] and [0029]-[0030]),
wherein the plurality of zone controllers are in communication with the modular vehicle subassemblies via a plurality of communications links (see Fig. 2, communication unit 20 and zone controllers 14-15; [0026]).
Zhang teaches a method for remote control of a plurality of vehicles within a vehicle assembly facility (see all Figs.; Page 3, all), comprising:
a zone controller (see Fig. 1, remote control terminal 20; Page 3, all): wherein
the zone controller is in communication with the vehicles via a plurality of communications links (see Fig. 1, all; see "first communication link" and "second communication link" in Pages 3-4),
the plurality of communications links include a plurality of primary links and a plurality of secondary links (see Fig. 1, all; see "first communication link" and "second communication link" in Pages 3-4; see also Page 7, "It should be noted that the unmanned aerial vehicle 10 and the remote control terminal 20 may have a one-to-one correspondence. It can also be a many-to-one relationship. For example, multiple drones 10 correspond to a remote control terminal 20, where each of the multiple drones 10 can be based on GPS technology, 5G eSIM card, and Beidou technology The composed composite communication method communicates with the remote control terminal 20. The structure of the UAV control system 100 is not limited by FIG. 1."),
the plurality of primary links are configured to control the movement of the plurality of vehicles (see Page 7, "The first communication link refers to a communication link between the drone 10 and the remote control terminal 20 based on 5G communication technology or 4G communication technology. In the embodiment of the present invention, the remote control terminal 20 can control the drone 10 according to the first communication link, such as controlling the drone 10 to take off, land, shoot videos, return images, and so on."), and
the plurality of secondary links are configured to monitor the movement of the plurality of vehicles (see Page 4, "The first information sending module is configured to send the flight status information to the remote control terminal through the second communication link, so that the remote control terminal determines the flight status of the drone according to the flight status information."; Pages 7-8, "The first Beidou module 105 may also connect the drone 10 with the remote control terminal 20, and send the position information, flight speed information, etc. of the drone 10 to the remote control terminal 20 through the second communication link. The second communication link refers to a  communication link between the UAV 10 and the remote control terminal 20 based on Beidou technology. In the embodiment of the present invention, the second communication link is mainly used to transmit flight status information of the drone 10 to the remote control terminal 20, and the flight status information includes the position and flight speed of the drone 10." and "Generally, the flight of the UAV 10 is not controlled through the second communication link.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Ohta and Zhang to Wells. That is, it would have been obvious to modify the process of Wells to further include a plurality of zone controllers in communication with the central management system to compare the transient data with the predetermined assembly paths and specifications, as taught by Ohta. It further would have been obvious to modify the zone controllers of the process of modified Wells to be in communication with the modular vehicle subassemblies via a plurality of communications links, wherein the plurality of communications links include a plurality of primary links and a plurality of secondary links, the plurality of primary links are configured to control the movement of the plurality of modular vehicle subassemblies, and the plurality of secondary links are configured to monitor the movement of the plurality of modular vehicle subassemblies, as taught by Zhang. 
Ohta teaches using a plurality of zone controllers to control vehicles as they pass through various zones. The zone controllers communicate directly with the vehicles and with a central management system to coordinate movement of the vehicles according to their current and desired states. Zhang teaches a primary communication link which controls movement of a remote vehicle. A secondary communication link monitors the status of the vehicle and of the primary communication link. When the primary communication link is disconnected, the zone management system obtains the status of the vehicle via the second communication link. This reduces the probability of losing contact with the vehicle, thus improving stability of the vehicle. A person having ordinary skill in the art would have been motivated to apply the same techniques to the process of Wells in order to attain the same results. 
Application of the known techniques taught by Ohta and Zhang to the process taught by Wells would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising receiving transient data from the onboard controllers of the modular vehicle subassemblies at a plurality of zone controllers, the plurality of zone controllers in communication with the central management system to compare the transient data with the predetermined assembly paths and specifications, wherein: the plurality of zone controllers are in communication with the modular vehicle subassemblies via a plurality of communications links, the plurality of communications links include a plurality of primary links and a plurality of secondary links, the plurality of primary links are configured to control the movement of the plurality of modular vehicle subassemblies, and the plurality of secondary links are configured to monitor the movement of the plurality of modular vehicle subassemblies. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).
In claim 12, the recitation “for remote control of a plurality of modular vehicle subassemblies within a vehicle assembly facility, the modular vehicle subassemblies being self-transportable and including a vehicle frame, an onboard controller, sensors, a drive system, wheels, a steering system, and a propulsion system,” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding Claim 13
Modified Wells teaches the method according to claim 12 (as discussed above in claim 12),
Modified Wells further teaches wherein positions of each modular vehicle subassembly are communicated to the central management system (see Ohta at [0026]-[0028]).
Regarding Claim 14
Modified Wells teaches the method according to claim 12 (as discussed above in claim 12), 
Modified Wells further teaches wherein the modular vehicle subassemblies are redirected by the central management system to a maintenance zone based on the transient data received by the zone controllers (see Wells at Fig. 5A, step 118; [0028] and Ohta at [0025]-[0026] and [0029]-[0030]).
Regarding Claim 17
Modified Wells teaches the method according to claim 12 (as discussed above in claim 12)
Wells further teaches further comprising redirecting or stopping the modular vehicle subassembly based on obstacle detection (see [0024]).
Regarding Claim 19
Wells teaches a method of assembling a plurality of vehicles (see all Figs.; [0001]-[0004]) comprising:
providing a plurality of modular vehicle subassemblies within a vehicle assembly facility (see all Figs.; [0001]-[0004]), the modular vehicle subassemblies being self-transportable (see Figs. 1-4, BEV 12; [0001]-[0004]) and including a vehicle frame (see Fig. 1, vehicle body 27; [0016]-[0018]), an onboard controller (see Fig. 4, skid controller 34 and vehicle controller 24; [0015]-[0020]), sensors (see Fig. 4, sensors 32; [0018]), a drive system (see [0004]), wheels (see Fig. 1, vehicle wheels 26; [0016]), a steering system (see Fig. 4, steering assembly 18; [0015]), and a propulsion system (see Fig. 4, propulsion system 20; [0015]);
storing predetermined assembly paths and specifications for the modular vehicle subassemblies in a central management system (see Fig. 4, coordination server 50, [0004]-[0005] and [0025]-[0031]);
receiving transient data from the onboard controllers of the modular vehicle subassemblies at the central management system ([0025]-[0031);
remotely controlling movement of the modular vehicle subassemblies by the plurality of zone controllers based on the transient data throughout a plurality of zones within the vehicle assembly facility (see [0025]-[0031]); and
successively assembling components to the modular vehicle subassemblies throughout the plurality of zones (see Figs. 5A-5B; [0005] and [0025]-[0031]).
Wells does not explicitly teach a plurality of zone controllers. That is, Wells is silent regarding receiving transient data from the onboard controllers of the modular vehicle subassemblies at a plurality of zone controllers and the plurality of zone controllers in communication with the central management system to compare the transient data with the predetermined assembly paths and specifications.
Wells is additionally silent regarding wherein: the plurality of zone controllers are in communication with the modular vehicle subassemblies via a plurality of communications links,
the plurality of communications links include a plurality of primary links and a plurality of secondary links,
the plurality of primary links are configured to control the movement of the plurality of modular vehicle subassemblies, and
the plurality of secondary links are configured to monitor the movement of the plurality of modular vehicle subassemblies.
Ohta teaches a method of assembling a plurality of vehicles (see all Figs.; [0008]) comprising:
providing a plurality of modular vehicle subassemblies within a vehicle assembly facility (see all Figs.; [0008]), the modular vehicle subassemblies being self-transportable (see Figs. 1-2, transportation vehicles 8-10; [0008] and [0024]) and including an onboard controller (see Fig. 2, control units; [0026]);
storing predetermined assembly paths and specifications for the modular vehicle subassemblies in a central management system (see Fig. 1, transportation controller 16; [0025] and [0029]-[0038]);
receiving transient data from the onboard controllers of the modular vehicle subassemblies at a plurality of zone controllers (see [0025]-[0026] and [0029]-[0030]), the plurality of zone controllers in communication with the central management system to compare the transient data with the predetermined assembly paths and specifications (see [0029]-[0036]); and
remotely controlling movement of the modular vehicle subassemblies by the plurality of zone controllers based on the transient data throughout a plurality of zones within the vehicle assembly facility (see [0025]-[0026] and [0029]-[0030]),
wherein the plurality of zone controllers are in communication with the modular vehicle subassemblies via a plurality of communications links (see Fig. 2, communication unit 20 and zone controllers 14-15; [0026]).
Zhang teaches a method for remote control of a plurality of vehicles (see all Figs.; Page 3, all), comprising:
a zone controller (see Fig. 1, remote control terminal 20; Page 3, all): wherein
the zone controller is in communication with the vehicles via a plurality of communications links (see Fig. 1, all; see "first communication link" and "second communication link" in Pages 3-4),
the plurality of communications links include a plurality of primary links and a plurality of secondary links (see Fig. 1, all; see "first communication link" and "second communication link" in Pages 3-4; see also Page 7, "It should be noted that the unmanned aerial vehicle 10 and the remote control terminal 20 may have a one-to-one correspondence. It can also be a many-to-one relationship. For example, multiple drones 10 correspond to a remote control terminal 20, where each of the multiple drones 10 can be based on GPS technology, 5G eSIM card, and Beidou technology The composed composite communication method communicates with the remote control terminal 20. The structure of the UAV control system 100 is not limited by FIG. 1."),
the plurality of primary links are configured to control the movement of the plurality of vehicles (see Page 7, "The first communication link refers to a communication link between the drone 10 and the remote control terminal 20 based on 5G communication technology or 4G communication technology. In the embodiment of the present invention, the remote control terminal 20 can control the drone 10 according to the first communication link, such as controlling the drone 10 to take off, land, shoot videos, return images, and so on."), and
the plurality of secondary links are configured to monitor the movement of the plurality of vehicles (see Page 4, "The first information sending module is configured to send the flight status information to the remote control terminal through the second communication link, so that the remote control terminal determines the flight status of the drone according to the flight status information."; Pages 7-8, "The first Beidou module 105 may also connect the drone 10 with the remote control terminal 20, and send the position information, flight speed information, etc. of the drone 10 to the remote control terminal 20 through the second communication link. The second communication link refers to a  communication link between the UAV 10 and the remote control terminal 20 based on Beidou technology. In the embodiment of the present invention, the second communication link is mainly used to transmit flight status information of the drone 10 to the remote control terminal 20, and the flight status information includes the position and flight speed of the drone 10." and "Generally, the flight of the UAV 10 is not controlled through the second communication link.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Ohta and Zhang to Wells. That is, it would have been obvious to modify the process of Wells to further include a plurality of zone controllers in communication with the central management system to compare the transient data with the predetermined assembly paths and specifications, as taught by Ohta. It further would have been obvious to modify the zone controllers of the process of modified Wells to be in communication with the modular vehicle subassemblies via a plurality of communications links, wherein the plurality of communications links include a plurality of primary links and a plurality of secondary links, the plurality of primary links are configured to control the movement of the plurality of modular vehicle subassemblies, and the plurality of secondary links are configured to monitor the movement of the plurality of modular vehicle subassemblies, as taught by Zhang.
Ohta teaches using a plurality of zone controllers to control vehicles as they pass through various zones. The zone controllers communicate directly with the vehicles and with a central management system to coordinate movement of the vehicles according to their current and desired states. Zhang teaches a primary communication link which controls movement of a remote vehicle. A secondary communication link monitors the status of the vehicle and of the primary communication link. When the primary communication link is disconnected, the zone management system obtains the status of the vehicle via the second communication link. This reduces the probability of losing contact with the vehicle, thus improving stability of the vehicle. A person having ordinary skill in the art would have been motivated to apply the same techniques to the process of Wells in order to attain the same results. 
Application of the known techniques taught by Ohta and Zhang to the process taught by Wells would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising receiving transient data from the onboard controllers of the modular vehicle subassemblies at a plurality of zone controllers, the plurality of zone controllers in communication with the central management system to compare the transient data with the predetermined assembly paths and specifications, wherein: the plurality of zone controllers are in communication with the modular vehicle subassemblies via a plurality of communications links, the plurality of communications links include a plurality of primary links and a plurality of secondary links, the plurality of primary links are configured to control the movement of the plurality of modular vehicle subassemblies, and the plurality of secondary links are configured to monitor the movement of the plurality of modular vehicle subassemblies. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 20
Modified Wells teaches the method according to claim 19 (as discussed above in claim 19),
Wells further teaches wherein a configuration of at least one of the plurality of vehicles can be modified during movement through the plurality of zones (see [0025] and [0030]).

Claims 2 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (as modified by Ohta and Zhang) as applied to claims 1 and 12 above, and further in view of Combs et al. (US 20140277698 A1 and Combs hereinafter).
Regarding Claim 2
Modified Wells teaches the system according to claim 1 (as discussed above in claim 1),
Wells is silent regarding wherein the plurality of zone controllers are in communication with adjacent zone controllers.
Combs teaches a system for remote control of a plurality of subassemblies within an assembly facility (see all Figs.; [0001] and [0007]),
wherein the plurality of zone controllers are in communication with adjacent zone controllers (see [0031]-[0034] and [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Combs to modified Wells. That is, it would have been obvious to modify the plurality of zone controllers of the system of modified Wells to be in communication with adjacent zone controllers, as taught by Combs. 
Combs teaches communication between adjacent zone controllers in order to communicate position information of objects as they move through the various zones. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Wells in order to attain the same results. 
Application of the known technique taught by Combs to the system taught by modified Wells would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein a plurality of zone controllers are in communication with adjacent zone controllers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 15
Modified Wells teaches the method according to claim 12 (as discussed above in claim 12),
Wells is silent regarding wherein each zone controller monitors positions of incoming modular vehicle subassemblies from an active zone.
Combs teaches wherein each zone controller monitors positions of incoming objects from an active zone (see [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Combs to modified Wells. That is, it would have been obvious to modify the zone controllers in the process of modified Wells to monitor positions of incoming modular vehicle subassemblies from an active zone, as taught by Combs. 
Combs teaches this known technique in order to determine if a zone is capable of receiving and holding a moving object before it arrives at that zone. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Wells in order to attain the same results. 
Application of the known technique taught by Combs to the process taught by modified Wells would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein each zone controller monitors positions of incoming modular vehicle subassemblies from an active zone. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 16
Modified Wells teaches the method according to claim 12 (as discussed above in claim 12),
Wells is silent regarding wherein each zone controller is in communication with adjacent zone controllers.
Combs teaches wherein each zone controller is in communication with adjacent zone controllers (see [0031]-[0034] and [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Combs to modified Wells. That is, it would have been obvious to modify the zone controllers in the process of modified Wells to be in communication with adjacent zone controllers, as taught by Combs. 
Combs teaches communication between adjacent zone controllers in order to communicate position information of objects as they move through the various zones. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Wells in order to attain the same results. 
Application of the known technique taught by Combs to the process taught by modified Wells would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein each zone controller is in communication with adjacent zone controllers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (as modified by Ohta and Zhang) as applied to claim 1 above, and further in view of Nettleton et al. (US 20120053775 A1 and Nettleton hereinafter).
Regarding Claim 3
Modified Wells teaches the system according to claim 1 (as discussed above in claim 1),
Wells is silent regarding wherein a primary link from among a plurality of primary links is communicably coupled to an active zone controller, and a secondary link from among the plurality of secondary links is communicably coupled to an adjacent zone controller.
Nettleton teaches a system for remote control of a plurality of modular vehicle subassemblies within a vehicle assembly facility (see all Figs.; [0001], and [0005]-[0009]),
wherein a primary link from among a plurality of primary links is communicably coupled to an active zone controller, and a secondary link from among the plurality of secondary links is communicably coupled to an adjacent zone controller (see [0007]-[0009]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nettleton to modified Wells. That is, it would have been obvious to further modify the system of modified Wells to include a primary link from among a plurality of primary links communicably coupled to an active zone controller, and a secondary link from among the plurality of secondary links is communicably coupled to an adjacent zone controller, as taught by Nettleton. 
Nettleton teaches a vehicle communicating with both an active zone controller and an adjacent zone controller when entering a transition zone between the two zones to yield a smooth transition. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Wells in order to attain the same results. 
Application of the known technique taught by Nettleton to the system taught by modified Wells would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein a primary link from among a plurality of primary links is communicably coupled to an active zone controller, and a secondary link from among the plurality of secondary links is communicably coupled to an adjacent zone controller. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (as modified by Ohta and Zhang) as applied to claim 1 above, and further in view of Cooper et al. (US 20170090473 A1 and Cooper hereinafter).
Regarding Claim 5
Modified Wells teaches the system according to claim 1 (as discussed above in claim 1), 
Wells is silent regarding wherein the modular vehicle subassemblies are tethered for testing prior to entering a first active zone.
Cooper teaches a system for remote control of a plurality of modular vehicle subassemblies within a vehicle assembly facility (see all Figs., [0022]),
wherein the modular vehicle subassemblies are tethered for testing prior to entering a first active zone (see [0132] and [0291]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Cooper to modified Wells. That is, it would have been obvious to further modify the system of modified Wells to tether the modular vehicle subassemblies for testing prior to entering a first active zone, as taught by Cooper. 
Cooper teaches testing the tethering between vehicles to verify that the they are communicatively linked prior to remotely controlling a lead vehicle which controls movement of vehicles tethered to it. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Wells in order to attain the same results. 
Application of the known technique taught by Cooper to the system taught by modified Wells would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the modular vehicle subassemblies are tethered for testing prior to entering a first active zone. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (as modified by Ohta and Zhang) as applied to claim 6 above, and further in view of Bivans et al. (US 20170192427 A1 and Bivans hereinafter).
Regarding Claim 7
Modified Wells teaches the system according to claim 6 (as discussed above in claim 6), 
Wells further teaches wherein the status of systems comprises battery level (see [0020 "...the skid controller 34 is programmed to monitor (through the vehicle controller 24) the state of charge of the vehicle battery 22 to schedule opportunity charging with the coordination server 50.] and [0030]).
Wells is silent regarding wherein the status of systems comprises tire pressure, fluid levels, and fluid pressures.
Bivans teaches a system for remote control of a vehicle (see all Figs.; [0004] and [0046]), comprising:
controllers configured to receive transient data from onboard controllers of a vehicle (see [0004] and [0032]-[0034]),
wherein the transient data comprises status of systems of the modular vehicle subassemblies (see [0004] and [0032]-[0034]),
wherein the status of systems comprises tire pressure, fluid levels, and fluid pressures (see [0032]-[0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Bivans to modified Wells. That is, it would have been obvious to further modify the system of modified Wells to transmit status data including tire pressure, fluid levels, and fluid pressures, as taught by Bivans. 
Bivans teaches this known technique to provide status data to a user to determine when the vehicles may require servicing. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Wells in order to attain the same results. 
Application of the known technique taught by Bivans to the system taught by modified Wells would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the status of systems comprises battery level, tire pressure, fluid levels, and fluid pressures. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (as modified by Ohta and Zhang) as applied to claim 1 above, and further in view of Albrecht et al. (US 20200073363 A1 and Albrecht hereinafter).
Regarding Claim 10
Modified Wells teaches the system according to claim 1 (as discussed above in claim 1)
Wells is silent regarding further comprising a plurality of fixed proximity sensors disposed within each of the plurality of zones within the vehicle assembly facility.
Albrecht teaches a system for remote control of a plurality of modular vehicle subassemblies within a vehicle assembly facility (See all Figs. [0002]-[0007]),
 the system comprising:
a central management system (see Fig. 1, higher-order computing system 130; [0027]) having predetermined assembly paths and specifications for the modular vehicle subassemblies (see [0009]-[0011]); and
a zone management system comprising a plurality of zone controllers (see Fig. 1, subarea computing systems 110; [0028]) in communication with the central management system (see [0010] and [0028]) and in communication with the onboard controllers of the modular vehicle subassemblies (see [0013]),
the plurality of zone controllers configured to manage movement of the modular vehicle subassemblies throughout a plurality of zones within the vehicle assembly facility (see [0013]),
further comprising a plurality of fixed proximity sensors disposed within each of the plurality of zones within the vehicle assembly facility (see [0007]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Albrecht to modified Wells. That is, it would have been obvious to take the system of modified Wells and further include a plurality of fixed proximity sensors disposed within each of the plurality of zones, as taught by Albrecht. 
Albrecht teaches using proximity sensors to detect position and movement information of the vehicles and to manage movement of the vehicles from the detected information. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of Wells in order to attain the same results. 
Application of the known technique taught by Albrecht to the system taught by modified Wells would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, further comprising a plurality of fixed proximity sensors disposed within each of the plurality of zones within the vehicle assembly facility. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 11
Modified Wells teaches the system according to claim 1 (as discussed above in claim 1)
Wells is silent regarding further comprising a plurality of facility-based sensors disposed throughout the vehicle assembly facility, the plurality of facility-based sensors configured to transmit at least one of geometric, thermal, acoustic, vibrational, and optical data to each of the zone controllers.
Albrecht teaches further comprising a plurality of facility-based sensors disposed throughout the vehicle assembly facility, the plurality of facility-based sensors configured to transmit geometric and optical data to each of the zone controllers (see [0007] and [0015]-[0016]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Albrecht to modified Wells. That is, it would have been obvious to take the system of modified Wells and further include a plurality of facility-based sensors disposed throughout the vehicle assembly facility configured to transmit geometric and optical data to each of the zone controllers, as taught by Albrecht. 
Albrecht teaches using various sensors to generate a 3D map of the surrounding area and to manage movement of the vehicles according to the generated 3D map. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Wells in order to attain the same results. 
Application of the known technique taught by Albrecht to the system taught by modified Wells would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, further comprising a plurality of facility-based sensors disposed throughout the vehicle assembly facility, the plurality of facility-based sensors configured to transmit geometric and optical data to each of the zone controllers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (as modified by Ohta and Zhang) as applied to claim 12 above, and further in view of Park et al. (US 20190054966 A1 and Park hereinafter).
Regarding Claim 18
Modified Wells teaches the method according to claim 12 (as discussed above in claim 12) 
Wells is silent regarding further comprising redirecting the modular vehicle subassembly if a monitored path of the modular vehicle subassembly deviates from the predetermined assembly paths beyond a path tolerance.
Park teaches a method for remote control of a plurality of modular vehicle subassemblies within a vehicle assembly facility (see all Figs.; [0004]-[0013]),
further comprising redirecting a modular vehicle subassembly if a monitored path of the modular vehicle subassembly deviates from the predetermined assembly paths beyond a path tolerance (see Fig. 4, all; [0129]-[0131]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Park to modified Wells. That is, it would have been obvious to further modify the process of modified Wells to redirect a modular vehicle subassembly if a monitored path of the modular vehicle subassembly deviates from the predetermined assembly paths beyond a path tolerance, as taught by Park. 
Application of the known technique taught by Park to the process taught by modified Wells would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising redirecting a modular vehicle subassembly if a monitored path of the modular vehicle subassembly deviates from the predetermined assembly paths beyond a path tolerance. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gariepy et al. (US 20180275681 A1 and Gariepy hereinafter). Gariepy teaches at least a system for remote control of a plurality of modular vehicle subassemblies within a vehicle assembly facility, the modular vehicle subassemblies being self-transportable and including a vehicle frame, an onboard controller, an onboard communications link, sensors, a drive system, wheels, a steering system, and a propulsion system, the system comprising: a central management system having predetermined assembly paths and specifications for the modular vehicle subassemblies, the central management system configured to receive transient data from the onboard controllers of the modular vehicle subassemblies and manage movement of the modular vehicle subassemblies throughout a plurality of zones within the vehicle assembly facility. See Figs. 1-5 and [0006]-[0027]. Gariepy could be used to render obvious the examined claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664